                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
WK:MD                                             271 Cadman Plaza East
F. #2020R00093                                    Brooklyn, New York 11201



                                                  October 20, 2020

By E-mail

The Honorable Vera M. Scanlon
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     In re Search Warrant
                      Docket No. 20-MJ-124

Dear Judge Scanlon:

               The government respectfully moves for an order unsealing the search warrant and
supporting affidavit in the above-captioned matter. The materials were previously ordered
sealed to avoid disclosure of a government investigation. The target of that investigation has
now been indicted and, accordingly, there is no longer a reason for the materials to remain
sealed.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:              /s/
                                                  Marietou Diouf
                                                  Assistant U.S. Attorney
                                                  (718) 254-6263
Enclosure
WK:MD
F. #2020R00093

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
---------------------------X

                                                      UNSEALING O R D E R
In re Search Warrant
                                                      Docket No. 20-MJ-124



---------------------------X




               Upon the application of SETH D. DUCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Marietou Diouf, for an

order unsealing the search warrant and underlying affidavit in the above-captioned matter.

               WHEREAS, the search warrant and supporting affidavit in the above-captioned

matter were previously ordered sealed to avoid disclosure of a government investigation;

               WHEREAS, the target of the investigation has now been indicted and there is no

longer a need for the materials to remain sealed;
              IT IS HEREBY ORDERED that the warrant and supporting affidavit in the

above-captioned matter be unsealed.


Dated:   Brooklyn, New York
             10/20
         _________________, 2020




                                         HONORABLE VERA M. SCANLON
                                         UNITED STATES MAGISTRATE JUDGE
                                         EASTERN DISTRICT OF NEW YORK
